Title: Memorandum respecting the Militia, 4 May 1756
From: Washington, George
To: 



[Winchester, 4 May 1756]

May 4th The Partys Marchd Captn Hamilton was ordd to consult Pearsal & the Kirkendal for the proper place to fix his Company at below the Trough and Captn Minor to advise wt. Colo. Vanmeter & Captn Wagr for Fixg above see their Instns in my orderly book dated May the 4th.
Captn Dalton with his Volunteers and the rest of the Militia march’d with the Scoutg Partys of the Regt he had orders to Post the Militia after he hd finishd their Tower of duty and retd to Conogochief at any place where the generallity of the People in those parts but more especially Captn Swearing⟨ham⟩ wd choose as the most convenient for protectg the whole. & to return

to this place with his own Comy of Volunteers—see his orders of the 4th May—this day 10 of Minors & Hamiltons Men deserted fm them on their M⟨arch⟩.
